UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1261



GEORGE E. PICKETT,

                                               Plaintiff - Appellant,

             versus


WASHINGTON MUTUAL BANK FA; WILLIAM WALT
PETTIT; W. J. KELLAM, JR.; KELLAM & PETTIT,
PA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-03-45-7)


Submitted:    November 23, 2005           Decided:     December 16, 2005


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Pickett, Appellant Pro Se.     John Weldon O’Tuel, III,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina; Vaiden
Pearson Kendrick, Wilmington, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            George E. Pickett appeals from the district court’s order

granting summary judgment in favor of the defendants on his civil

action arising out of a lengthy dispute with his mortgage lender.

Our review of the record, including the district court’s thorough

opinion, discloses no reversible error. Accordingly, we affirm for

the    reasons   stated   by   the    district    court.   See     Pickett   v.

Washington Mutual Bank, No. CA-03-45-7 (E.D.N.C. Feb. 2, 2005). We

deny   Pickett’s   motion      for   injunction   and   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     AFFIRMED




                                      - 2 -